COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       In the Interest of S.E.W.

Appellate case number:     01-14-00948-CV

Trial court case number: 2013-06519J

Trial court:               257th District Court of Harris County

        Appellant, L.W., filed a notice of appeal from the trial court’s final order terminating her
parental rights to the minor child, S.E.W. The record was due to be filed in this Court no later
than December 5, 2014. On December 3, 2014, the court reporter notified the Clerk of this Court
that appellant had not paid, or made arrangements to pay, for the reporter’s record and was not
appealing as an indigent. However, the clerk’s record filed in this appeal indicates that the trial
court determined appellant to be indigent. Appellant, therefore, is presumed to remain indigent
and is entitled to proceed without advance payment of costs. TEX. R. APP. P. 20.1(a)(3); see TEX.
FAM. CODE ANN. § 107.013(e) (West 2014).

       Accordingly, it is ORDERED that the Court Reporter file with this Court, within 10 days
of the date of this order and at no cost to appellant, the reporter’s record. See TEX. R. APP. P.
20.1(k), n(2); see also TEX. R. APP. P. 35.1(b), 35.3(c). Because this is a termination case, the
Court is required to bring this appeal to final disposition within 180 days of the date the notice of
appeal was filed so far as reasonably possible. See Tex. R. Jud. Admin. 6.2, reprinted in TEX.
GOV’T CODE ANN., tit. 2, subtit. F app. (West 2013). No extensions will be granted absent
extraordinary circumstances.

       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually       Acting for the Court

Date: December 12, 2014